EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

     REGISTRATION RIGHTS AGREEMENT, dated as of May 7, 2007 (the “Agreement”) by
and between Viewpoint Corporation, a Delaware corporation (the “Company”), and
the undersigned investors (each a “Purchaser” and collectively, the
“Purchasers”).

W I T N E S S E T H

     WHEREAS, in connection with the Securities Purchase Agreement by and
between the parties hereto of even date herewith (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and conditions set forth
therein, to issue and sell to each Purchaser (i) shares of the Company’s common
stock, par value $.001 per share (the “Common Stock”) and (ii) warrants (the
“Warrants”) which will be exercisable six months following the issuance date, to
purchase shares of Common Stock (as exercised collectively, the “Warrant
Shares”).

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

     1. Certain Definitions.

     As used in this Agreement, the following terms shall have the meanings
ascribed to them below:

     “Commission”: the Securities and Exchange Commission or any successor
agency.

     “Common Stock”: Common Stock, par value $.001 per share, of the Company.

     “Person”: any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or other
entity, whether acting in an individual, fiduciary, or other capacity.

     “Purchaser” or “Purchasers”: each Purchaser identified in the Preamble
hereto and any other Person who shall hereafter acquire Registrable Securities
from such Purchaser and to whom such Purchaser assigns its rights under this
Agreement and who agrees to become bound by the provisions of this Agreement in
accordance with Section 4.4(a) .

     “Registrable Securities”: (i) shares of Common Stock acquired pursuant to
the Securities Purchase Agreement, (ii) the Initial Warrant Shares issued or
issuable upon exercise of the Warrants, and (iii) any shares of capital stock
issued or issuable with respect to the Warrant Shares or the Warrants as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event; provided, that any shares of Common Stock constituting Registrable
Securities shall cease to be such at such time as (A) they are distributed to
the public pursuant to a

--------------------------------------------------------------------------------



registration statement under the Securities Act or Rule 144 thereunder, (B) they
become subject to resale pursuant to Rule 144(k) under the Securities Act (or
any successor provision) (“Rule 144”), (C) the Purchaser thereof may sell all
such shares held by such Purchaser in a single 90-day period under Rule 144
because such shares constitute not more than 1.0% of the outstanding shares of
Common Stock (provided, in the case of clause (B) and this clause (C), that any
shares which cease to be Registrable Securities by operation of such clauses
shall again become Registrable Securities if such shares can no longer be sold
in a single 90-day period pursuant to Rule 144), or (D) they shall have
otherwise been transferred and the new certificate evidencing ownership thereof
does not bear a restrictive legend pursuant to the Securities Act and is not
subject to a stop transfer order delivered by or on behalf of the Company.

     For all purposes of this Agreement, a “majority in interest” of the
Purchasers or a group thereof shall be determined on the basis of the
Registrable Securities held by them.

     “Registration Statement” means the registration statement or registration
statements filed under the Securities Act covering the Registrable Securities.

     “Securities Act”: the Securities Act of 1933, as amended.

     2.  Registration Rights.

     2.1  Mandatory Registration.

     (a) Subject to receipt of necessary information from the Purchasers after
prompt request from the Company to the Purchasers to provide such information,
the Company shall prepare, and, as soon as practicable but in no event later
than forty-five (45) days after the Closing (as defined in the Securities
Purchase Agreement) (the “Filing Deadline”), file with the Commission a
Registration Statement covering the resale of all of the Registrable Securities.
The Registration Statement prepared pursuant hereto shall register for resale
all of the Registrable Securities. The Company shall use its reasonable best
efforts, subject to receipt of necessary information from the Purchasers after
prompt request from the Company to the Purchasers to provide such information,
to have the Registration Statement declared effective by the Commission as soon
as practicable, but in no event later than (i) the date which is one hundred
twenty (120) days after the Closing Date if the Company is informed in writing
by the Commission within such 120 day period that it will not review the
Registration Statement, (ii) the date which is one hundred fifty (150) days
after the Closing Date if the Company is not so informed in writing by the
Commission or (iii) the fifth (5th) Business Day following written notification
by the Commission that it has no comments or no further comments on the
Registration Statement (such applicable date is referred to as the
“Effectiveness Deadline”).

     (b) The registration pursuant to this Section 2.1 shall be on Form S-3 (or
any equivalent successor form), if permitted. If the Company does not meet the
eligibility requirements for filing a Registration Statement on Form S-3, then
the Company shall instead prepare and file with the Commission a Registration
Statement meeting the requirements of Form S-1, Form S-2 or Form SB-2, and in
such event, the Company shall re-file such Registration Statement, or file a new
Registration Statement covering at least the number of shares then registered on
the existing Registration Statement (and not previously sold pursuant to

--------------------------------------------------------------------------------



the existing Registration Statement or pursuant to Rule 144), on Form S-3 as
promptly as practicable (but in no event later than forty-five (45) days) after
the Company meets the eligibility requirements to use Form S-3 for the resale of
Registrable Securities by each Purchaser.

     2.2 Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.

     If (i) a Registration Statement covering all the Registrable Securities
required to be covered thereby and required to be filed by the Company pursuant
to this Agreement is (A) not filed with the Commission on or before the
respective Filing Deadline or (B) not declared effective by the Commission on or
before the Effectiveness Deadline or (ii) on any day after such Registration
Statement has been declared effective by the Commission (other than during an
Allowable Grace Period) sales of all the Registrable Securities required to be
included on such Registration Statement cannot be made pursuant to such
Registration Statement (including, without limitation, because of a failure to
keep such Registration Statement effective, to disclose such information as is
necessary for sales to be made pursuant to such Registration Statement or to
register sufficient shares of Common Stock), then, as partial relief for the
damages to any holder by reason of any such delay in or reduction of its ability
to sell the Registrable Securities (which remedy shall not be exclusive of any
other remedies available at law or in equity), the Company shall pay to an
applicable Purchaser liquidated damages at a rate equal to one percent (1.0%)
for every thirty days after such failure (prorated for periods of less than 30
days) of the total purchase price of the Registrable Securities purchased by
such Purchaser pursuant to the Securities Purchase Agreement and held by such
Purchaser as of the relevant date. Such payments shall be due within 5 days
after the relevant date.

     2.3 Registration Procedures. When the Company, pursuant to the provisions
of this Agreement, uses its reasonable best efforts to effect or cause the
registration of any Registrable Securities under the Securities Act as provided
in this Agreement, the Company shall, as expeditiously as possible:

     (a) prepare and file with the Commission a Registration Statement on Form
S-3, to the extent permitted, or, if not permitted, on such other available form
for the disposition of Registrable Securities in accordance with the intended
method of disposition thereof (provided such intended method of distribution
shall not include an underwritten public offering), which form shall be
available for the sale of the Registrable Securities by the selling Purchasers
thereof and such Registration Statement shall comply as to form in all material
respects with the requirements of the applicable form and include all financial
statements required by the Commission to be filed therewith, and the Company
shall use its reasonable best efforts to cause such Registration Statement to
become and remain effective (provided, however, that before filing a
Registration Statement or prospectus or any amendments or supplements thereto,
or comparable statements under securities or blue sky laws of any jurisdiction,
the Company will furnish to one counsel designated by a majority of the
Purchasers (the “Designated Counsel”) participating in the planned offering,
copies of all such documents proposed to be filed (including all exhibits
thereto but excluding Annual Reports on Form 10-K, Quarterly Reports on

--------------------------------------------------------------------------------



Form 10-Q and Current Reports on Form 8-K and any similar or successor reports),
which documents will be subject to the reasonable review and reasonable comment
of such counsel;

     (b) prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for such period
as any seller of Registrable Securities pursuant to such Registration Statement
shall reasonably request and to comply with the provisions of the Securities Act
with respect to the sale or other disposition of all Registrable Securities
covered by such Registration Statement in accordance with the intended methods
of disposition (provided such intended method of distribution shall not include
an underwritten public offering) by the seller or sellers thereof as set forth
in such Registration Statement;

     (c) furnish, without charge and upon request, to each seller of such
Registrable Securities covered by such Registration Statement such number of
copies of such Registration Statement, each amendment and supplement thereto (in
each case including all exhibits), and the prospectus included in such
registration statement (including each preliminary prospectus) in conformity
with the requirements of the Securities Act, and other documents, as such seller
may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities owned by such seller (the Company
hereby consenting to the use in accordance with all applicable law of each such
Registration Statement (or amendment or post-effective amendment thereto) and
each such prospectus (or preliminary prospectus or supplement thereto) by each
such seller of Registrable Securities in connection with the offering and sale
of the Registrable Securities covered by such Registration Statement or
prospectus;

     (d) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such Registration Statement under such other applicable
securities or “blue sky” laws of such jurisdictions as any sellers of
Registrable Securities shall reasonably request, and do any and all other acts
and things which may be reasonably necessary or advisable to enable such sellers
or underwriter, if any, to consummate the disposition of the Registrable
Securities in such jurisdictions, except that in no event shall the Company be
required to qualify to do business as a foreign corporation in any jurisdiction
where it would not, but for the requirements of this paragraph (d), be required
to be so qualified, to subject itself to taxation in any such jurisdiction or to
consent to general service of process in any such jurisdiction;

     (e) promptly notify each Purchaser selling Registrable Securities covered
by such Registration Statement: (i) when the Registration Statement, any
pre-effective amendment, the prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been filed
and, with respect to the Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or
state securities authority for amendments or supplements to the Registration
Statement or the prospectus related thereto or for additional information; (iii)
of the issuance by the Commission of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or blue sky laws of any jurisdiction or the initiation of any
proceeding for such purpose; and (v) of the existence of any fact of which the
Company becomes aware

--------------------------------------------------------------------------------



which results in the Registration Statement, the prospectus related thereto or
any document incorporated therein by reference containing an untrue statement of
a material fact or omitting to state a material fact required to be stated
therein or necessary to make any statement therein not misleading (provided that
in no event shall such notification contain any material, non-public
information); and, subject to Section 2.3 (m), if the notification relates to an
event described in clause (v), the Company shall promptly prepare and furnish to
each such seller a reasonable number of copies of a prospectus supplemented or
amended so that, as thereafter delivered to the Purchasers of such Registrable
Securities, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein in the light of the circumstances under which
they were made not misleading;

     (f) comply with all applicable rules and regulations of the Commission, and
make generally available to its security holders, as soon as reasonably
practicable after the effective date of the Registration Statement (and in any
event within 16 months thereafter), an earnings statement (which need not be
audited) covering the period of at least twelve consecutive months beginning
with the first day of the Company’s first calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

     (g) use its reasonable best efforts to cause all such Registrable
Securities covered by such registration statement to be listed on the principal
securities exchange on which similar securities issued by the Company are then
listed (if any), if the listing of such Registrable Securities is then permitted
under the rules of such exchange, or (ii) if no similar securities are then so
listed, use reasonable best efforts to cause all such Registrable Securities to
be, at the Company’s option, listed on a national securities exchange or, as a
NASDAQ security within the meaning of Rule 11Aa2-1 promulgated by the Commission
pursuant to the Exchange Act or, failing that, secure NASDAQ authorization for
such shares and without limiting the generality of the foregoing, take all
actions that may be required by the Company as the issuer of such Registrable
Securities in order to facilitate the registration of at least two market makers
as such with respect to such shares with the National Association of Securities
Dealers, Inc. (the “NASD”);

     (h) at the reasonable request of any Purchaser, the Company shall furnish
to such Purchaser, not later than the next business day following the date of
the effectiveness of the Registration Statement, an opinion from the Company’s
General Counsel in customary form covering such matters as are customarily
covered by such opinions, addressed to such Purchaser;

     (i) deliver to the Designated Counsel copies of all correspondence between
the Commission and the Company, its counsel or auditors or with the Commission
or its staff with respect to the Registration Statement, other than those
portions of any such correspondence and memoranda which contain information
subject to attorney-client privilege with respect to the Company, and, upon
receipt of such confidentiality agreements as the Company may reasonably
request, make reasonably available for inspection by (i) any seller of such
Registrable Securities covered by such registration statement, (ii) the
Designated Counsel and (iii) one firm of accountants or other agents designated
by the majority of the Purchasers whose Registrable Securities are included in
the registration statement, all pertinent financial and other records,

--------------------------------------------------------------------------------



pertinent corporate documents and properties of the Company, and cause all of
the Company’s officers, directors and employees to supply all information
reasonably requested by any such persons or entities, in connection with such
Registration Statement;

     (j) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of the registration statement;

     (k) cooperate with the selling Purchasers of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold, and cause such Registrable Securities to be
issued in such denominations and registered in such names in accordance with the
instructions of the selling Purchasers of Registrable Securities, at least three
business days prior to any sale of Registrable Securities;

     (l) take all such other commercially reasonable actions as the Company
deems necessary or advisable in order to expedite or facilitate the disposition
of such Registrable Securities in accordance with this Agreement; and

     (m) notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company the disclosure of which at the time is not, in the good faith
opinion of the Board of Directors of the Company and its counsel, in the best
interest of the Company and, based upon the advice of counsel to the Company,
otherwise required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Purchasers in writing of the existence of material non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material non-public information to
any Purchaser without such Purchaser’s written consent) and the date on which
the Grace Period will begin, and (ii) notify each Purchaser in writing of the
date on which the Grace Period ends; and, provided further, that no Grace Period
shall exceed twenty (20) consecutive days and during any three hundred sixty
five (365) day period such Grace Periods shall not exceed an aggregate of sixty
(60) days and the first day of any Grace Period must be at least five (5)
trading days after the last day of any prior Grace Period (each, an “Allowable
Grace Period”). For purposes of determining the length of a Grace Period above,
the Grace Period shall begin on and include the date the Purchasers receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Purchasers receive the notice referred to in clause (ii), the last day
on which such Grace Period will be on Allowable Grace Period and (iii) the date
referred to in such notice. The provisions of the last clause of Section 2.3 (e)
hereof shall not be applicable during the period of any Allowable Grace Period.
Upon expiration of the Grace Period, the Company shall again be bound by the
last clause of Section 2.3 (e) with respect to the information giving rise
thereto unless such material non-public information is no longer applicable.

     It shall be a condition precedent to the Company’s obligations under this
Section 2 that each seller of Registrable Securities as to which any
registration is being effected furnish the Company (in a timely manner, but in
any event within five (5) calendar days of written request by the Company) such
information regarding such seller, the Registrable Securities held by it and the
intended method of distribution of such securities as the Company may from time
to time reasonably request, provided that such information shall be used only in
connection with

--------------------------------------------------------------------------------



such registration. For the avoidance of doubt, the Company shall not be liable
for liquidated damages pursuant to Section 2 hereof to the extent that the
failure to meet the Filing Deadline or the Effectiveness Deadline relates to the
failure of a seller of Registrable Securities to provide, in a timely manner,
information reasonably requested in writing by the Company.

     Each Purchaser, by such Purchaser’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder unless such Purchaser has notified the Company in writing of
such Purchaser’s election to exclude all of such Purchaser’s Registrable
Securities from such Registration Statement.

     Each Purchaser of Registrable Securities agrees that upon receipt of any
notice from the Company of the happening of any event of the kind described in
clause (v) of paragraph (e) of this Section 2.3, such Purchaser will immediately
discontinue such Purchaser’s disposition of Registrable Securities pursuant to
the registration statement covering such Registrable Securities until such
Purchaser’s receipt of the copies of the supplemented or amended prospectus
contemplated by paragraph (e) of this Section 2.3 and if so directed by the
Company will deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies, then in such Purchaser’s possession of the
prospectus covering such Registrable Securities that was in effect at the time
of receipt of such notice.

     2.4 Registration Expenses. The Company shall, whether or not any
registration pursuant to this Agreement becomes effective, pay all reasonable
and customary expenses incident to the Company’s performance of or compliance
with this Article 2, including (i) Commission, stock exchange or NASD
registration and filing fees and all listing fees and fees with respect to the
inclusion of securities in NASDAQ, (ii) fees and expenses of compliance with
state securities or “blue sky” laws and in connection with the preparation of a
“blue sky” survey or required “blue sky” filing fees, including without
limitation, reasonable fees and expenses of blue sky counsel, (iii) printing
expenses, (iv) messenger and delivery expenses, (v) internal expenses
(including, without limitation, all salaries and expenses of the Company’s
officers and employees performing legal and accounting duties), (vi) fees and
disbursements of counsel for the Company, and (vii) fees and expenses of other
persons, including special experts, retained by the Company. Notwithstanding the
foregoing, (A) the provisions of this Section 2.4 shall be deemed amended to the
extent necessary to cause these expense provisions to comply with “blue sky”
laws of each state in which the offering is made and (B) in connection with any
registration hereunder, each Purchaser of Registrable Securities being
registered shall pay all underwriting discounts and commissions and transfer
taxes, if any, attributable to such Registrable Securities.

     2.5 Indemnification and Contribution.

     (a) In the event of any registration of any of the Registrable Securities
under the Securities Act pursuant to this Agreement, to the extent permitted by
law, the Company will indemnify and hold harmless the seller of such Registrable
Securities, and each other person, if any, who controls such seller or
underwriter within the meaning of the Securities Act or the Exchange Act (each,
a “Seller Indemnified Party”) against any losses, claims, damages or
liabilities, joint or several, to which such Seller Indemnified Party may become
subject under the Securities Act, the Exchange Act, state securities or Blue Sky
laws or otherwise, insofar as such

--------------------------------------------------------------------------------



losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement under which such
Registrable Securities were registered under the Securities Act, any preliminary
prospectus or final prospectus contained in the Registration Statement, or any
amendment or supplement to such Registration Statement, or arise out of or are
based upon the omission or alleged omission to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and the Company will reimburse such Seller Indemnified Party for any legal or
other expenses (in each case, to the extent such expenses are documented and
reasonable) incurred by such Seller Indemnified Party in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the foregoing indemnification and reimbursement (i)
shall not apply to the extent that any such loss, claim, damage or liability
arises out of or is based upon any untrue statement or omission made in such
Registration Statement, preliminary prospectus, final prospectus or in any
filing made in connection with the securities or blue sky laws of any
jurisdiction, or any such amendment or supplement thereto, in each case, in
reliance upon and in conformity with information furnished to the Company, in
writing, by or on behalf of such Seller Indemnified Party specifically for use
in the preparation thereof; (ii) with respect to any preliminary prospectus,
shall not inure to the benefit of any such person from whom the person asserting
any such loss, claim, damage or liability purchased the Registrable Securities
that are the subject thereof (or to the benefit of any person controlling such
person) if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected in the prospectus, as then amended or
supplemented, and the Seller Indemnified Party was promptly advised in writing
not to use the incorrect prospectus prior to the use giving rise to a violation
and such Seller Indemnified Party, notwithstanding such advice, used it or
failed to deliver the correct prospectus as required by the Securities Act.

     (b) In the event of any registration of any of the Registrable Securities
under the Securities Act pursuant to this Agreement, each seller of Registrable
Securities, severally and not jointly, will indemnify and hold harmless the
Company, each of its directors and officers and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each, a “Company Indemnified Party”), against any losses, claims, damages
or liabilities, joint or several, to which such Company Indemnified Party may
become subject under the Securities Act, Exchange Act, state securities or Blue
Sky laws or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such Registrable Securities were registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to the Registration Statement, or arise out of or are based upon any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, if, but only
if, the statement or omission was made in reliance upon and in conformity with
information relating to such seller furnished in writing to the Company by or on
behalf of such seller specifically for use in connection with the preparation of
such Registration Statement, preliminary prospectus, final prospectus, or in any
filing made in connection with the securities or blue sky laws of any
jurisdiction or any amendment or supplement thereto and such seller of
Registrable Securities shall reimburse the Company for any legal or other
expenses (in each case, to the extent such expenses are documented and
reasonable) incurred by such Company Indemnified Party in

--------------------------------------------------------------------------------



connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the obligations of each Purchaser
hereunder shall be limited to an amount equal to the net proceeds to such
Purchaser of Registrable Securities sold in connection with such registration.

     (c) Each party entitled to indemnification under this Section 2.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld); and, provided further, that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 2.5 except to the extent, if any, that the
Indemnifying Party shall have been actually and materially prejudiced as a
result of such failure (except that the Indemnifying Party shall not be liable
for any expenses incurred during the period in which the Indemnified Party
failed to give such notice). The Indemnified Party may participate in such
defense at such party’s expense; provided, however, that the Indemnifying Party
shall pay such expense if representation of such Indemnified Party by the
counsel retained by the Indemnifying Party would be inappropriate due to actual
or potential differing interests between the Indemnified Party and any other
party represented by such counsel in such proceeding. No Indemnifying Party, in
the defense of any such claim or litigation shall, except with the consent of
each Indemnified Party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect of such claim or litigation, and no Indemnified Party shall
consent to entry of any judgment or settle such claim or litigation without the
prior written consent of the Indemnifying Party.

     (d) In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either (i) any holder of
Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Section 2.5 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 2.5 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such selling holder
or any such controlling person in circumstances for which indemnification is
provided under this Section 2.5; then, in each such case, the Company and such
Purchaser will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportions so that such holder is responsible for the portion represented
by the percentage that the public offering price of its Registrable Securities
offered by the Registration Statement bears to the public offering price of all
securities offered by such Registration Statement, and the Company is
responsible for the remaining portion; provided, however, that, in any such
case, (A) no such holder will be required to contribute any amount in excess of
the proceeds to it of all Registrable Securities sold by it pursuant to such
Registration Statement, and (B) no person or entity guilty of fraudulent
misrepresentation, within the meaning

--------------------------------------------------------------------------------



of Section 11(f) of the Securities Act, shall be entitled to contribution from
any person or entity who is not guilty of such fraudulent misrepresentation.

     3. General.

     3.1 Rule 144. The Company covenants that it will timely file the reports
required to be filed by it under the Securities Act or the Exchange Act
(including, but not limited to, the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144 under the Securities
Act), and will take such further action as any Purchaser of Registrable
Securities may reasonably request, all to the extent required from time to time
to enable such Purchaser to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by (i)
Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or (ii) any similar rule or regulation hereafter adopted by the
Commission. Upon the request of any Purchaser of Registrable Securities (so long
as such Purchaser owns such Registrable Securities), the Company will deliver to
such Purchaser a written statement as to whether it has complied with such
requirements.

     3.2 Notices and Other Communications. All notices, requests, demands and
other communications made in connection with this Agreement shall be in writing
and shall be deemed to have been duly given (a) on the date of delivery, if
personally delivered to the persons identified below, (b) on the date of receipt
if sent by facsimile, or (c) one business day after delivered to a nationally
recognized overnight courier service marked for overnight delivery, in each case
addressed to the Purchasers at their respective addresses set forth on the stock
records of the Company, and to the Company at:

          Viewpoint Corporation
          498 Seventh Avenue, Suite 1810
          New York, New York 10018
          Attention: General Counsel
          Telephone: (212) 201-0800
          Facsimile: (212) 201-0846

or to such other address as any party may, from time to time, designate in a
written notice given in a like manner.

     3.3 Amendments. This Agreement may be amended only by written instruments
signed by the Company and a majority in interest of the Purchasers. No waiver of
any right or remedy provided for in this Agreement shall be effective unless it
is set forth in writing signed by a majority in interest of the Purchasers. No
waiver of any right or remedy granted in one instance shall be deemed to be a
continuing waiver under the same or similar circumstances thereafter arising.

     3.4 Miscellaneous.

     (a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and the respective successors and assigns of
the parties hereto, whether so expressed or not. This Agreement and the rights
of the parties hereunder may be assigned by any of the parties hereto to any
transferee of Registrable Securities if: (i) such

--------------------------------------------------------------------------------



Purchaser agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act and applicable state securities laws; (iv) at or before the time
the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of the Securities
Purchase Agreement.

     (b) If any term, provision, covenant or restriction of this Agreement or
any exhibit hereto is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement and such exhibits shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and recitations without
including any of such which may be hereafter declared invalid, void or
unenforceable.

     (c) This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more of the counterparts have been signed by each party and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. Delivery by facsimile of an executed counterpart of
any signature page to this Agreement to be executed hereunder shall have the
same effectiveness as delivery of a manually executed counterpart thereof.

     (d) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflict of laws principles that would require the application of the laws of
another jurisdiction. The parties hereto agree to submit to the jurisdiction of
the federal or state courts located in the City of New York in any action or
proceeding arising out of or relating to this Agreement.

     (e) Except as set forth in Sections 2.5(a) and (b), this Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.

[The remainder of this page intentionally left blank]

--------------------------------------------------------------------------------



SIGNATURES

     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

  THE COMPANY:        VIEWPOINT CORPORATION            By: /s/ Patrick
Vogt               Name: Patrick Vogt    Title: CEO 



--------------------------------------------------------------------------------



SIGNATURES

     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Purchaser: DG FastChannel, Inc.       Signature of Authorized Signatory
of Purchaser: /s/ Scott K. Ginsburg       Name of Authorized Signatory: Scott K.
Ginsburg       Title of Authorized Signatory: Chairman & CEO       Email Address
of Purchaser:                               



--------------------------------------------------------------------------------



SIGNATURES

     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Purchaser:  Lagunitas Partners LP       Signature of Authorized
Signatory of Purchaser:  /s/ Jon D. Gruber        Name of Authorized Signatory:
 Jon D. Gruber       Title of Authorized Signatory:  General Partner     Email
Address of Purchaser:                               




--------------------------------------------------------------------------------



SIGNATURES

     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Purchaser: Gruber & McBaine International      Signature of Authorized
Signatory of Purchaser: /s/ Jon D. Gruber        Name of Authorized Signatory:
Jon D. Gruber       Title of Authorized Signatory: General Partner     Email
Address of Purchaser:                               




--------------------------------------------------------------------------------



SIGNATURES

     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Purchaser: Jon D. and Linda W. Gruber Trust     Signature of Authorized
Signatory of Purchaser: /s/ Jon D. Gruber        Name of Authorized Signatory:
Jon D. Gruber       Title of Authorized Signatory:
                               Email Address of
Purchaser:                               



--------------------------------------------------------------------------------





SIGNATURES

     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Purchaser: J. Patterson McBaine   Signature of Authorized Signatory of
Purchaser: /s/ J. Patterson McBaine      Name of Authorized Signatory: J.
Patterson McBaine    Title of Authorized Signatory:
                               Email Address of
Purchaser:                               




--------------------------------------------------------------------------------